          Case 8:19-cv-02876-TDC Document 14-13 Filed 02/21/20 Page 1 of 2




                            Confirmation of Reasonable Accommodation Request

1. REQUESTER’S NAME                           2. ORGANIZATION CODE                   3. REQUESTER’S TELEPHONE NO.

Lauren C. Pierce                         ISS                                   301.852.8158
4. TODAY’S DATE                  5. DATE OF REQUEST                  6. NARA OFFICIAL RECEIVING REQUEST

06/13/2017          06/13/2017                                       Amii Limpp, HD, Diversity Program Manager
7. NARA DECISION MAKER/ORG CODE                                      8. DECISION MAKER’S TELEPHONE NO.

William Fumey/ISS                                 301.837.3521
9. ACCOMMODATION REQUESTED (Be as specific as possible, [e.g., adaptive equipment, request for
an interpreter].) See NARA 303, Processing Reasonable Accommodation Requests for Employees and
Applicants with Disabilities
The law requires that an employer provide reasonable accommodation to an employee or job applicant with a disability, unless doing
so would cause significant difficulty or expense for the employer. A reasonable accommodation is any change in the workplace (or in
the ways things are usually done) to help a person with a disability apply for a job, perform the duties of a job, or enjoy the benefits
and privileges of employment. EEOC - Reasonable Accommodations & Disability

After review of the IT Security Privacy Specialist (INFOSEC), GS-2210-14 position as provided by the
National Archives and Records Administration (NARA) HD, Program Manager, individual medical
providers documentation and the collaborative medical documentation, I conclude that duties and liaise
requirements can be performed using this formulated Request for Reasonable Accommodations due to
Medical Disability while in the office building, as follows:
1.) Immediately implement Telework as a Reasonable Accommodation for resuming work outside of any
     building which is associated with my serious illness described in my medical documentation.
2.) Test the NARA A2 office building for all of the allergens that I am found to be allergic to from Allergist
     Report(s) and provide to me via e-Mail the Test Results, including any follow-up Recommendations or
     Activities.
3.) Test the NARA A1 office building for all of the allergens that I am found to be allergic to from the
     Allergist Report(s) to see if it is free from all of the allergens, whereby it could serve as Reasonable
     Accommodations for In-Office status one (1) day each work week.
4.) Amend current work schedule Reasonable Accommodation for In-Office status to one (1) day each
     work week in the A1 office building, only if it is found to be allergens (as per #3 above) free with the
     remaining days of each work week as Telework days.
10. REASON FOR REQUEST
This Reasonable Accommodations Request is not a Leave Request, but a request to enable Lauren Pierce, a
Federal Government Employee to resume the work of the Federal Government, after suffering serious
debilitating medical injuries while working in the office building space of the National Archives and Records
Administration (NARA) Federal Government Agency building located at 8601 Adelphi Road, College Park,
MD 20740-6001. The Reasonable Accommodations prescribed necessarily take into consideration the
professional medical reports and recommendations, as well as the health and well-being, of the Federal
Employee paired to the Position Description Sections following: Major Duties, Knowledge Required By The
Position, Supervisory Controls, Guidelines, Complexity, Scope and Effect, Personal Contacts, Purpose of
Contacts, Physical Demands and Work Environment. The Medically Disabled Federal Employee has full
capacity to perform the roles and responsibilities outside of an environment that contains the specified
allergens that trigger her serious medical illness. All necessary technology is in-place to allow for all “Work
        Case 8:19-cv-02876-TDC Document 14-13 Filed 02/21/20 Page 2 of 2


Environment” primary performance expectations to be efficient and more than satisfactorily completed via
telework. All required agreements have been executed, and all telework equipment has been tested
successfully for connection and usage. This Reasonable Accommodation Request is not asking for anything
that would cause significant difficulty or expense for the employer since the Federal Government and
specifically its Agency “NARA” has precedence set for full-time telework, permanent and temporary A1
office space usage, transportation between the A2 and A1 office buildings and has established virtual
access/attendance technologies. This Reasonable Accommodation Request impacts not more than mindset
towards a change in the workplace (or in the ways things are usually done) enabling a person with an
unwarranted disability, namely, Lauren Pierce, to resume and perform 100% of the duties of her NARA job.
11. IF ACCOMMODATION IS TIME-SENSITIVE, PLEASE EXPLAIN
The Federal Employee is using Personal Leave to support Federal Payroll submissions. This type of leave is
“limited” and with an impending depletion will render the impacted Federal Employee, Lauren Pierce, to
use Leave Without Pay. The Federal Employee, has endured the injury, undergone the required rigorous
tests, and sustained permanent medical damage, and is thus in the need for this Medical Reasonable
Accommodation. This Reasonable Accommodation Request includes Federal Government and NARA
approved working options that “enable”, as opposed to “reward”, the impacted Federal Employee and thus
can be active and is requested as a Time-Sensitive Request for Reasonable Accommodation.


                    -Return completed form to: HD, Diversity Program Manager-


NATIONAL ARCHIVES AND RECORDS ADMINISTRATION                                             NA 3043 (3-03)
